Appeal from a decision of the Workers’ Compensation Board, filed November 1, 1978, which refused to reverse a prior decision of the board filed January 23, 1978. In its decision, filed January 23, 1978, the board found: "the claimant sustained an accidental injury arising out of and in the course of employment when he was subjected to repetitive exposure to cold weather between December 24, 1975 and January 6, 1976 in his employment and sustained injury to toes of both feet * * * the resultant disability is causally related to such accidental injury.” Considering the record in its entirety, we are of the view that there is substantial evidence to sustain the determination of the board and, therefore, it should not be disturbed (.Matter of Axel v Duffy-Mott Co., 47 NY2d 1). Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Mahoney, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur.